
	
		III
		110th CONGRESS
		2d Session
		S. RES. 419
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2008
			Mr. Stevens (for
			 himself, Mr. Byrd, and
			 Mr. Coleman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and extraordinary
		  contributions of Diane Wolf.
	
	
		Whereas the Senate has heard with profound sorrow and deep
			 regret of the untimely death of Diane Wolf, a member of the Senate Preservation
			 Board of Trustees and a former distinguished member of the United States
			 Commission of Fine Arts; and
		Whereas for over 2 decades Diane Wolf devoted
			 extraordinary personal efforts to and displayed great passion for the
			 preservation and restoration of the United States Capitol Building, and was
			 singularly instrumental in supporting and guiding the early efforts of the
			 United States Capitol Preservation Commission and developing the plans for
			 striking the coins commemorating the Bicentennial of the United States Capitol:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)honors the life
			 and extraordinary contributions of Diane Wolf;
			(2)conveys its
			 sorrow and deepest condolences to the family of Diane Wolf on her untimely
			 death; and
			(3)requests the
			 Secretary of the Senate to convey an enrolled copy of this resolution to the
			 family of Diane Wolf.
			
